The offense is murder; the punishment, death.
It was charged in the indictment, in substance, that appellant, with malice aforethought, killed Katherine Prince by shooting her with a pistol.
Appellant entered a plea of guilty.
Appellant is a negro. He and his brother, Bluit Burkley, *Page 49 
worked on a farm near the scene of the murder. On the night of the homicide deceased, who was a white girl nineteen years of age, left her father's home in company with a young man named Mace Carver. While driving on the highway, deceased and her companion were overtaken by appellant and his brother, Bluit. Forcing the couple to accompany them, appellant and his brother drove to a secluded spot and stopped the automobile. Appellant made Carver get out of the car and go with him to a thicket. After firing two shots into Carver's body, which inflicted serious wounds, appellant returned to the automobile and took deceased into a field, where he requested her to have sexual intercourse with him. According to appellant's confession, deceased advised him that she was sick. Further, according to the confession, appellant verified deceased's statement by placing his hand on her. At this juncture Bluit Burkley shot deceased several times. Upon being arrested appellant directed the officers to the spot where deceased's body was found. The watch of Carver and a ring deceased was wearing were discovered in the house occupied by appellant and his brother. Also, a pistol which appeared to have been recently fired was discovered in this house.
Testifying in his own behalf, appellant admitted that he shot Carver, but declared that he had no intentions of killing him when he took him into the woods. He said that his nervousness caused him to fire the shots. He admitted that he requested deceased to have sexual intercourse with him. He declared, however, that he did not shoot deceased, and did not encourage his brother to shoot her.
No bills of exception are found in the record. The evidence is deemed sufficient to support the judgment of conviction.
The judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.